         Case 1:19-cv-04863-MHC Document 15 Filed 12/26/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT.
                       NORTHERN DISTRICT OF GEORGIA                                       Vô
                                    ATLANTA DIVISIQN_

TAWANA L. CARTER


Plaintiff,

Vs.
                                                       CIVIL ACTION
                                                                                 Lf~?’7~3M h6”J5i4
                                                                                                  —

                                                        FILE NO: 2019-CV-

Defendants.
SELECT PORTFOLIO SERVIC1NG, INC.
WELLS FARGO BANK, N.A., AS TRUSTEE
FOR FREMONT HOME LOAN TRUST2005 R113,
MORTGAGE BACKED CERTIFICATES, SERIES
2005 RR3,


     PLAINTIFFS’ MOTION FOR EXTENSION OF TIME TO FILE RESPONSE IN
 OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS, NOTICE OF OPPOSITION TO
                   MOTION TO DISMISS WITH PREJUDICE


                                                I
COMES NOW, Plaintiff. Tawana I. Carter (“Ms. Carter”), and file their Motion

For Extension of Time, against Defendants as follows:

     PLAINTIFFS’ MOTION FOR EXTENSION OF TIME TO FILE RESPONSE IN
 OPPOSITION TO DEFENI~ANTS’ MOTION TO DISMISS, NOTICE OF OPPOSITION TO
                   MOTION TO DISMISS WITH PREJUDICE


        Plaintiff Tawana I. Carter ,Pro Se, file this Motion for Extension of Time for 25 days,

or alternatively, Motion for Extension of Time, Leave To Amend, to File Response in

Opposition to Defendants’ Motion To Dismiss and states as follows:
         Case 1:19-cv-04863-MHC Document 15 Filed 12/26/19 Page 2 of 3




        1.     In response to Plaintiff’s original Complaint, Defendants filed a Motion To

Dismiss due in Oct. ,2019.     Plaintiff Pro Se needs additional time to contact Defendants.

        2.     After a careflil review of Defendants’ Motion To Dismiss, Demurrer, and

Memorandum of Law, Plaintiffs realize that they need an additional 25 days to respond and

Leave To Amend. Plaintiff is proceeding Pro Se and needs additional time to hire a researcher to

help respond to a Motion to Dismiss. I ask for mercy because I am overwhelmed by the

amount of work this answer will require.

        3.     Because we (Plaintiffs) are pro Se, it is taking longer than expected to do the

necessary research. As a result, we (Plaintiffs) request an additional 15 days from Nov. 20, 2019

within which. to file a response.

       4.      Tn the event the Court denies the request for leave to file a response, Plaintiffs

request an additional 15 days to file a Response in Opposition to Defendants’ Motion to Dismiss.

        5.     This request is not being made for purposes of delay, and this request will not

prejudice the Defendants in any way.

       WHEREFORE Plaintiff, Pro Se, respectfhlly requests this Honorable Court grant this

Motion, enter an order granting Plaintiffs an additional 25 days to file an Amended Complaint,

or alternatively, if the Motion for Leave is not allowed, grant an additional 25 days to file a

Response in Opposition to Defendants’ Motion To Dismiss, and such other relief this Court

deems just and proper.




                                         Tawana I. Carter
Case 1:19-cv-04863-MHC Document 15 Filed 12/26/19 Page 3 of 3


                        :1— rcce(~-ec( a~ 1e14o- S~a-I~ ~7L4~4 I 4ecd~d
                          ~9/c 4hece doctc m eidc ~49 )ecen,~4ek 2
                     C                          dacQmernk 7€)                a
                       2ecember          20/9,                Was /2O
                                            am o&er
                             because ~~4%e Idmtl 3016€ fr~7~ Ivtu ckfeG/
                                             44e ktkkr/ COta—f &OOuJ/ /7O~
                             Gil0 rne*                -1-/ieje d’c4’fr77e71G
                             e~ep ~/~ase -Q/e On) 4~ve me
                              ~Z) pPe,00 re      re9 46?                     Je~Q&bá
                     0

                                                                         1-019


                                                    Doca flt en+6 e776&e~’
